               Case 3:20-cr-00011-JLS Document 28 Filed 05/29/20 PageID.60 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          U ITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                 (For Offenses Committed On or After November 1, 1987)
        CESAR MANUEL ESPINOZ -AGUIRRE (1)
             aka Juan Carlos Herre -Salazar                                Case Number:        3:20-CR-00011-JLS

                                                                        Scott Pactor
                                                                        Defendant's Attorney
USM Number

• -
THE DEFENDANT:
IZ!    pleaded guilty to count(s)          1 f the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged uilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offen e                                                                                     Count
8: 1326 - Removed Alien Found in T e United States (Felony)                                                                   1




     The defendant is sentenced as provi ed in pages 2 through               2   of this judgment.
The sentence is imposed pursuant to the entencing Reform Act of 1984.
                                                                          ------
 D     The defendant has been found not g ilty on count(s)

 D     Count(s)                                                    is         dismissed on the motion of the United States.

 1ZJ   Assessment: $100.00 imposed


 D     JVT A Assessment*: $

       *Justice for Victims of Trafficking      ct of 2015, Pub. L. No. 114-22.
 IZI   No fine                       D Forfei    e pursuant to order filed                                        , included herein.
       IT IS ORDERED that the de                ndant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailin             address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered t           pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant'           economic circumstances.

                                                                         Mav 29 2020
                                                                         Date of Imposition of Sentence


                                                                           ut't~3"1(~ dee~;.½
                                                                        . ON. JANISL. SAMMARTINO
                                                                        /UNITED STATES DISTRICT JUDGE
                                                                  I'-
           Case 3:20-cr-00011-JLS Document 28 Filed 05/29/20 PageID.61 Page 2 of 2

AO 245B (CASD Rev. 1/19) Jud       ent in a Criminal Case

DEFENDANT:                CESAR      NUEL ESPINOZA-AGUIRRE (I)                                      Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR- 0011-JLS

                                                  IMPRISONMENT
 The defendant is hereby committ d to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 15 months




 •     Sentence imposed pursua t to Title 8 USC Section 1326(b).
 •     The court makes the follo ing recommendations to the Bureau of Prisons:




 •     The defendant is remande to the custody of the United States Marshal.

 •     The defendant must surre der to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the Uni ed States Marshal.

       The defendant must surren er for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the Unit d States Marshal.
       •     as notified by the Pro   tion or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as ollows:

       Defendant delivered on                                             to

 at - - - - - - - - - - - - - - , - - , with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                       y                    DEPUTY UNITED STA TES MARSHAL



                                                                                                    3:20-CR-00011-JLS
